COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
                                                                No. 08-13-00074-CV
                                                §
                                                                    Appeal from
 IN THE INTEREST OF C.M.V.,                     §
 A CHILD.                                                       383rd District Court
                                                §
                                                              of El Paso County, Texas
                                                §
                                                                (TC # 2011AG4397)
                                                §

                                 MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, Luis A. Castelo, to dismiss the

appeal pursuant to TEX.R.APP.P. 42.1(a)(1) because he no long wishes to pursue the appeal. We

grant the motion and dismiss the appeal. Costs of the appeal are taxed against Appellant.

See TEX.R.APP.P. 42.1(d). The appeal in a related case, In re C.M.V., cause number 08-13-

00146-CV, is not affected by the dismissal of this appeal.


October 22, 2014
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)